Citation Nr: 0933261	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2008, the Veteran and the Veteran's friend J.C. 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

This case was previously before the Board in January 2009 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had exposure to loud noise in service.

2.  The Veteran currently has bilateral hearing loss.

3.  There is an approximate balance of competent evidence on 
the question of whether the appellant's current bilateral 
hearing loss is attributable to his exposure to loud noise 
during his active military service.




CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current hearing loss disability is due to his exposure to 
loud noise in service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In February 2008 the Veteran was afforded an outpatient VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
55
65
LEFT
55
55
70
90
95

Speech audiometry, pursuant to Maryland CNC protocol, was not 
performed.

In May 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he has 
difficulty hearing and that it is most acute when he is 
trying to hear conversations over background noise.  The 
Veteran indicated that he was exposed to small arms fire and 
grenade explosions in basic training.  Upon audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
70
75
LEFT
75
70
80
100
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.

The examiner diagnosed the Veteran with moderately severe to 
profound sensorineural hearing loss.  The examiner reported 
that he could not resolve the issue of etiology of the 
Veteran's bilateral hearing loss without resorting to mere 
speculation.  The examiner noted that although the Veteran 
had significant hearing loss bilaterally that was reported by 
the Veteran to have originated in service, the Veteran's 
service treatment records had been destroyed and, therefore, 
the examiner could not determine or comment on the cause or 
time of onset of the Veteran's hearing loss or determine if 
it was related to or unrelated to the Veteran's time in 
service.

The Board notes that the results of the Veteran's February 
2008 and May 2009 audiological examinations reveal that the 
Veteran has a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

In the Veteran's testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008, the Veteran 
reported that he served as a rifleman and was exposed to loud 
noise during basic training.  He stated that he qualified for 
rifles, machine guns, grenades, and bazookas.  The Veteran 
reported that he did not have any trouble hearing prior to 
service and that he sought medical treatment for hearing 
problems while in service at Fort Belvoir.  He indicated that 
he did not seek treatment for his hearing problem after 
service because he did not have any benefits; however, he 
noted that his hearing difficulty was continuous since 
service.  The Veteran testified that he first sought and 
received treatment for his hearing loss in 2002.  J.C., a 
friend of the Veteran's, testified that she had known the 
Veteran for the prior 15 years and that during that entire 
period the Veteran had difficulty hearing.  She indicated 
that when the Veteran's hearing aid is turned off the Veteran 
cannot understand what she says without looking at her and 
reading her lips.

In a statement dated in June 2007, the Veteran's ex-wife 
reported that when she met the Veteran in 1956 the Veteran 
did not appear to have any problems with his hearing and that 
by the time they were married in 1957, after the Veteran had 
completed basic training at Fort Dix, the Veteran was 
complaining about his hearing.

In a subsequent statement, dated in March 2008, the Veteran's 
ex-wife reported that after the Veteran completed basic 
training in 1957 the Veteran had difficulty hearing.  She 
stated that the Veteran needed to turn up the volume on the 
television and began asking her to repeat herself.  She 
reported that he had difficulties hearing on the telephone, 
in crowds, and in groups and missed parts of conversations.  
The Veteran's ex-wife reported that the Veteran could not 
hear whispers and complained that people were not speaking 
clearly.  She noted that his hearing problem has intensified 
over the years.

The Veteran's service treatment records have been found to be 
unavailable by the National Personnel Records Center (NPRC) 
due to a fire that destroyed a large number of service 
records.  In such circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a 
heightened duty in a case where the service medical records 
are unavailable).

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
The Veteran's service treatment records have been found to be 
unavailable.  The Veteran's post service treatment records 
and the results of audiologic testing dated in February 2008 
and May 2009 reveal that the Veteran currently has a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran 
reports that he was exposed to loud noise in service, that he 
developed hearing loss in service, and has had hearing loss 
since separation from service.  The Veteran's ex-wife has 
indicated that the Veteran did not have any difficulty with 
his hearing prior to service, that during service the Veteran 
developed hearing loss, and that the Veteran's hearing loss 
has intensified since separation from service.  The Veteran's 
friend, J.C., has noted that the Veteran has had hearing loss 
since she met him.  The Board notes that in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit Court determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
In addition, the Board notes that the Veteran is competent to 
report that he was exposed to acoustic trauma in service and 
that he has had hearing loss since service.  See Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  As the Board finds 
the Veteran, the Veteran's ex-wife, and the Veteran's friend, 
J.C., credible in their reports of the Veteran's exposure to 
lous noise in service and the onset of the Veteran's 
symptoms, and hearing loss is a condition that a layperson is 
competent to identify, viewing all evidence in the light most 
favorable to the Veteran, entitlement to service connection 
for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


